DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 2 in the reply filed on 02/08/2021 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment.  Applicants elected for the examination the embodiment of figure 2, which includes only one dam.  Applicants withdrew from consideration the embodiments which include more than one dam (i.e. a first inner dam and an outer dam).  There being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


There is no support in the elected embodiment of figure 2 for the claimed limitation of “wherein a light emitting layer of the light emitting diode is arranged on the bottom surface of the hole-trench and the upper surface of the hole-trench, except for the sidewall of the hole- trench”, a recited in claim 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “the hole-trench is arranged between the first inner dam”, as recited in claim 5, is unclear between which two elements the hole-trench is arranged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (2012/0013970) or Kim et al. (2017/0031323).
Regarding claim 1, Shin et al. teach in figure 7 and related text electroluminescence display device comprising: 
a substrate having a display area and a non-display area surrounding the display area (see e.g. paragraphs [0034] and [0035]), the display area having a plurality of pixels for displaying images; 
a through-hole  (the holes containing pixels surrounded by dam 180, see also figure 3 where pixel electrode 118 is located) arranged inside the display area; 
a first inner dam 180 surrounding the through-hole; and 
a hole-trench 186 surrounding the first inner dam, and formed as the substrate is partially recessed as much as a certain thickness.

Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
In the alternative, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the hole-trench as the substrate is partially recessed as much as a certain thickness in Shin et al.’s device in order to simplify the processing steps of making the device.

In the alternative, regarding claim 1, Kim et al. teach in figure 8 and related text electroluminescence display device comprising: 

a through-hole  HL arranged inside the display area; 
a first inner dam BH surrounding the through-hole HL; and 
a hole-trench (the area located adjacent to, and outside the boundaries of dam BH) surrounding the first inner dam, and formed as the substrate is partially recessed as much as a certain thickness.
Regarding the claimed limitations of a hole-trench formed as the substrate is partially recessed as much as a certain thickness, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
In the alternative, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the hole-trench as the substrate is partially recessed as much as a certain thickness in Kim et al.’s device in order to simplify the processing steps of making the device.

Regarding claim 2, the modified devices of Shin et al. and Kim et al. must include a display area includes: a light emitting diode configured to provide image information; and a driving element configured to drive the light emitting diode in order to operate the devices in their intended use.
Regarding the claimed limitations of wherein the through-hole is formed by removing the substrate, the light emitting diode and the driving element these are process limitations 

Regarding claim 3, Shin et al. teach in figure 3 and Kim et al. teach in figure 8 that the hole- trench includes: a bottom surface defined at a position more recessed at a certain depth than an upper surface of the substrate; an upper surface defined on the upper surface of the substrate; and a sidewall for connecting the bottom surface of the hole-trench with the upper surface of the hole-trench.
Regarding the claimed limitation of wherein a light emitting layer of the light emitting diode is arranged on the bottom surface of the hole-trench and the upper surface of the hole-trench, except for the sidewall of the hole- trench, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to arrange a light emitting layer of the light emitting diode on the bottom surface of the hole-trench and the upper surface of the hole-trench, except for the sidewall of the hole- trench in the devices of Shin et al. and Kim et al.’s device in order to reduce the size of the device.

Regarding claim 4, the modified devices of Shin et al. and Kim et al. include a hole- trench having a well shape recessed.
Regarding the claimed limitations of the hole- trench has a well shape recessed by removing the substrate with approximately 20% of thickness at least and approximately 70% of thickness at most, these are process limitations which would not carry 

Regarding claim 5, the modified devices of Shin et al. and Kim et al. include the hole-trench is arranged between the first inner dam and adjacent pixels arranged to be close to the first inner dam among the pixels.

Regarding claim 6, the modified devices of Shin et al. and Kim et al. include the hole- trench has a closed curve shape corresponding to a shape of the through-hole.  

Regarding claim 7, the modified devices of Shin et al. and Kim et al. include the hole- trench has any one of a polygonal shape, a circular shape and an oval shape, which surrounds (at least partially surround) the through-hole.

Regarding claim 8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the hole-trench having a width narrower than a width of the first inner dam in the modified devices of Shin et al. and Kim et al. in order to reduce the size of the device.

Regarding claim 11, Shin et al. teach in figure 3 and related text a thin film transistor layer 111 formed on the substrate 120; a planarization layer 118 covering the thin film transistor layer; an anode electrode 142 connected with a thin film transistor arranged in the thin film transistor layer and arranged on the planarization layer 118; and a bank 

Regarding claim 11, Kim et al. teach in figure 8 and related text a thin film transistor layer ST formed on the substrate; a planarization layer PL covering the thin film transistor layer; an anode electrode ANO connected with a thin film transistor arranged in the thin film transistor layer and arranged on the planarization layer PL; and a bank BN defining a light emitting area in the anode electrode ANO, wherein the hole-trench passes through the bank, the planarization layer and the thin film transistor layer, and is formed by removing the substrate as much as a certain thickness.

Regarding the claimed limitations of the hole- trench is formed by removing the substrate as much as a certain thickness, as recited in claim 11, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.

Regarding claim 12, Shin et al. teach in figure 3 and related text that the first inner dam 180 further includes a spacer (being part of dam 180) arranged on the planarization layer118  and the bank 160 (on sidewalls thereof), the spacer surrounding the through-hole.	

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-D are cited as being related tosidplay devices comprising dams.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





O.N.								/ORI NADAV/
3/7/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800